DETAILED ACTION
This office action is in response to applicant’s filing dated August 5, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 6-17, 19, 20, 23, 24, 26-28, 40-42, 49, and 52 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed August 5, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 7, 8, 40, 49, and 52; and cancelation of claim(s) 3-5, 18, 21, 22, 25, 29-39, 43-48, 50, 51, and 53-102. 
Applicants elected without traverse Group I, drawn to a method for treating or preventing an NMD-dependent tumor, the method comprising administering an effective amount of an NMD-inhibitor to a patient having an NMD-dependent tumor as the elected invention and Compound 1, 1-ethyl-7-(2-methyl-6-(1H-1,2,4-triazol-3- yl)pyridin-3-yl)-3,4-dihydropyrazino[2,3-b]pyrazin-2(1H)-one:

    PNG
    media_image1.png
    254
    335
    media_image1.png
    Greyscale


Claim(s) 1, 2, 6-17, 19, 20, 26-28, 40-42, 49, and 52 are presently under examination as they relate to the elected species:  Compound 1, 1-ethyl-7-(2-methyl-6-(1H-1,2,4-triazol-3- yl)pyridin-3-yl)-3,4-dihydropyrazino[2,3-b]pyrazin-2(1H)-one:

    PNG
    media_image1.png
    254
    335
    media_image1.png
    Greyscale

phosphor-Upf1, breast tumor, bortezomib, SMG1, AIMP2, and SSFPQ.

Priority
The present application is a 371 of PCT/US18/17970 filed on February 13, 2018, which claims benefit of US Provisional Application No. 62/458,837 filed on February 14, 2017.  The effective filing date of the instant application is February 14, 2017. 
Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 10, 11, 15, 40-42, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al (US 2015/0297590 A1, cited in the previous Office Action) in view of Speers et al (Clin Cancer Res, 2009; 15(20):6327-40) and Gopalsamy et al (WO 2010/120991 A1).
Regarding claims 1, 2, 6, 7, 10, 11, 15, and 52, Fultz teaches a method of treating a cancer comprising administering an effective amount of a TOR kinase inhibitor in combination with an effective amount of a protein stability inhibitor to a patient having a cancer, wherein the TOR kinase inhibitor is a compound of formula (I) (claim 1); wherein the cancer is a solid 
However, Speers teaches kinases identified in analysis as most highly overexpressed in ER negative breast cancer include PI3K-related kinase SMG-1 (Table 2).
Gopalsamy teaches the most recently described PI3K family member was identified in human cells and named human SMG-1 or hSMG-1 (page 5, lines 15-16); the disclosed compounds are useful for treating mTOR-related diseases, PI3K-related diseases, and hSMG-1 related diseases (page 1, lines 5-12); a method of treating an mTOR-related disorder (page 19, lines 22-24, wherein the mTOR-related disorder is cancer (page 19, line 29), wherein the cancer is breast cancer (page 19, lines 30-31); a method of treating an hSMG-1 related disorder (page 20, lines 1-3); wherein the hSMG-1 related disorder is cancer (page 20, line 8), wherein the cancer is breast cancer (page 20, lines 9-10).  Moreover, Gopalsamy teaches the disclosed compounds are administered to human breast cancer lines MDA468 and MCF7 (Table 1).
prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating a cancer treatable by inhibition of the mTOR pathway, comprising administering Compound 1, to identify if the cancer is dependent on SMG-1 since the prior art teaches that SMG-1 is highly expressed in breast cancer, SMG-1 and mTOR are PI3K related kinases that are involved in breast cancer and that compounds that inhibit mTOR and hSMG-1 inhibited tumor cell growth in the same breast cancer cell lines as those in the method taught by Fultz.

Regarding claims 40-42 and 49, the prior art is silent regarding “reducing tumor size” or “decreasing mortality of a patient.”  However: “reducing tumor size” or “decreasing mortality of a patient” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (Compound 1) is being administered to the same subjects (a subject suffering from SMG-1 dependent cancer, breast cancer).  In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.

Apparently, Applicant has discovered a new property or advantage (“reducing tumor size” or “decreasing mortality of a patient”) of the method made obvious by the prior art (“the administration of an effective amount of Compound 1 to a patient suffering from breast cancer determined to be SMG-1 dependent”).
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
Taken together, all this would result in the practice of the method of claims 1, 2, 6, 7, 10, 11, 15, 40-42, and 52 with a reasonable expectation of success.


Claims 8, 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al (US 2015/0297590 A1, cited in the previous Office Action) in view of Speers et al (Clin Cancer Res, 2009; 15(20):6327-40) and Gopalsamy et al (WO 2010/120991 A1) as applied to claims 1, 2, 6, 7, 10, 11, 15, 40-42, and 52 above, and further in view of Ohno (US 2004/0137592 A1, cited in the previous Office Action).
The combination of Fultz and Han suggest all the limitations of claims 11-12 (see above 103) except wherein the SMG-1 dependent tumor is characterized by modulation of SMG1-marker, phsopho-Upf1.  
However, Ohno teaches human SMG-1 has an autophosphorylation activity and an activity of phosphorylating UPF1/SMG-2 and SMG-1 activity means an activity of phosphorylating Upf1/SMG-2.  
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to characterize the tumor by measuring phospho-Upf1 since the prior art teaches that SMG-1 has an activity of phosphorylating Upf1, resulting in the practice of the method of claims 8, 9, and 12-14 with a reasonable expectation of success.



Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al (US 2015/0297590 A1, cited in the previous Office Action) in view of Speers et al (Clin Cancer Res, 2009; 15(20):6327-40) and Gopalsamy et al (WO 2010/120991 A1) as applied to claims 1, 2, 6, 7, 10, 11, 15, 40-42, and 52 above, and further in view of Kim et al (US  2011/0136119 A1, cited in the previous Office Action).

However, Kim teaches a variant of AIMP2 lacking exon 2 gene, named as AIMP2-DX2 gene, is specifically expressed in cancer cells and the AIMP2-DX2 gene cans siRNA targeting AIMP2-DX2 can be used in the diagnosis of cancer (abstract); AIMP2-DX is specifically expressed in a variety of cancer cells including breast cancer and liver cancer [0056]; the disclosed method is useful in diagnosing a variety of cancers including breast cancer and liver cancer [0102]; AIMP2-DX2 was detected in MCF7 (breast adenocarcinoma cell) [0181]; the formation of AIMP2-DX2 was evaluated in normal and cancer tissue (hepatocellular carcinoma); AIMP2-DX2 was detected in liver cancer tissues [0186].
As such, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to characterize the tumor by determining the presence of the cancer-associated gene AIMP2 mutation, AIMP2-DX2, since the prior art teaches that AIMP2-DX2 can be used in the diagnosis of cancer, resulting in the practice of the method of claims 16 and 20 with a reasonable expectation of success.
 

Claims 19, 20, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al (US 2015/0297590 A1, cited in the previous Office Action) in view of Speers et al (Clin Cancer Res, 2009; 15(20):6327-40) and Gopalsamy et al (WO 2010/120991 A1) as applied to claims 1, 2, 6, 7, 10, 11, 15, 40-42, and 52 above, and further in view of Clarke et al (WO 2006/135886 A2, cited in the previous Office Action).
The combination of Fultz and Han suggest all the limitations of claims 16 and 17 (see above 103) except wherein the SMG-1 dependent tumor is characterized by SSFPQ.
However, Clarke teaches a method of classifying a cancer comprising determining the expression of two or more genes in a cancer sample and classifying to either high risk or low risk group (claim 41), wherein the stem cell gene signature comprises genes in Table 11A (claim 50) wherein the cancer is breast cancer (clam 51) and Table 11A includes the gene SFPQ, which reads on SSFPQ.   In some embodiments, markers identified as being up or down-regulated in solid tumor stem cells using the gene expression microarray methods of the present invention are further characterized using tissue microarray, immunohistochemistry, Northern blot analysis, siRNA or antisense RNA inhibition, mutation analysis, investigation of expression with clinical outcome, as well as other methods disclosed herein (page 90, 1st paragraph).
As such, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to characterize the tumor by determining the presence of the cancer-associated gene SSFPQ or mutation thereof, since the prior art teaches that SSFPQ can be used in the classifying of a cancer as high or low risk groups, resulting in the practice of the method of claims 19, 20, and 26-28 with a reasonable expectation of success.
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.
Conclusion
Claims 1, 2, 6-17, 19, 20, 26-28, 40-42, 49, and 52 are rejected.
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628   

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628